Case 3:14-cv-01256-TJC-PDB Document 100 Filed 12/04/20 Page 1 of 6 PageID 622




                   UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

UNITED STATES OF AMERICA        )
ex rel. 84Partners LLC,         )
                                )
     Plaintiff and Relator,     )                   No. 3:14-CV-1256-J-32-PDB
                                )
                  v.            )
                                )
GENERAL DYNAMICS ELECTRIC BOAT, )
and HUNTINGTON INGALLS          )
INDUSTRIES, NEWPORT NEWS        )
SHIPBUILDING DIVISION,          )
                                )
     Defendants.


     UNOPPOSED MOTION FOR LEAVE TO FILE UNDER SEAL AND
            INCORPORATED MEMORANDUM OF LAW

      Pursuant to M.D. Fla. Local Rule 1.09(a) and revised Local Rule 1.11(c),

Relator 84Partners LLC respectfully moves the Court for leave to file under seal

Relator’s Second Amended Complaint. In support thereof, Relator states the

following:

      The item Relator seeks to seal is Relator’s Second Amended Complaint,

due to be filed on Dec. 7, 2020. In order to comply with Rule 9(b), Fed. R. Civ. P.,

and to be responsive to the Court's comments in the October 6, 2020 hearing, the

Second Amended Complaint contains extensive information regarding, inter alia,

Defendant EB and NNS’s quality control programs including the inspector

delegation programs, purchase order information, part numbers, parts tracing

details, and the nonconforming parts installed on Virginia-class submarines. In

preparing the Second Amended Complaint, Relator references details from
Case 3:14-cv-01256-TJC-PDB Document 100 Filed 12/04/20 Page 2 of 6 PageID 623




documents in its possession which may be confidential or proprietary to

Defendants. In the case that Defendants may assert that such documents contain

highly sensitive, trade secret or valuable proprietary information to the

contractors or to the United States, Relators, in an abundance of caution, seek to

file the Second Amended Complaint under seal to permit Defendants to review

the filed document for marking under a protective order.

      As such, Relator proposes that the Second Amended Complaint be placed

under seal for a period of thirty days. Before the expiration of those thirty days,

Defendants can review the document to identify whether they believe portions of

the document may be confidential under Rule 26(c) and should be redacted. The

parties do not yet have a Protective Order in place which addresses marking of

confidential documents, the process for challenging or defending such

designations, nor the use of documents that have been so marked. Thus, during

this thirty-day period, Relator also proposes that the parties create and submit to

the Court a Protective Order that would permit either party or the United States

to designate documents as confidential.

      Any means other than sealing the case for a short period of time would be

insufficient because the information in question is referenced all throughout the

Second Amended Complaint. Moreover, due to the nature of Relator’s

allegations and the unique data related to government procurement of

submarine components, some of the information may not be appear to Relator to

be confidential or proprietary when taken individually, but may become

protected when combined with other information and taken as a whole. As such,


                                          2
Case 3:14-cv-01256-TJC-PDB Document 100 Filed 12/04/20 Page 3 of 6 PageID 624




any efforts by Relator to redact paragraphs or select information may be

ineffective.

      Filing this motion to seal the Second Amended Complaint for a limited

period of thirty days is done in an abundance of caution given Defendants’ roles

as prime contractors with the United States and the nature of the information

related to the Virginia-class nuclear submarines. By filing this motion, Relator

does not represent that it agrees that any information included in the Second

Amended Complaint should be restricted from public access, nor does it waive

any claims or defenses related to Defendants’ marking of the underlying

documents as confidential or proprietary trade secrets.

                 INCORPORATED MEMORANDUM OF LAW

      The Eleventh Circuit has recognized that “[t]he operations of the courts

and the judicial conduct of judges are matters of utmost public concern, and the

common-law right of access to judicial proceedings, an essential component of

our system of justice, is instrumental in securing the integrity of the process.”

Romero v. Drummond Co., 480 F. 3d 1234, 1245 (11th Cir. 2007). However, “the

common law right of access may be overcome by a showing of good cause,

which requires balancing the asserted right of access against the other party’s

interest in keeping the information confidential.” Id., quoting Chicago Tribune v.

Bridgestone/Firestone, 263 F.3d 1304, 1313 (11th Cir. 2001).

      Good cause to maintain documents under seal “generally signifies a sound

basis or legitimate need to take judicial action.” Joao Bock Transaction Sys., LLC v.

Fid. Nat’l Info. Servs., No. 3:13-cv-223, 2015 U.S. Dist. LEXIS 13241, at *4 (M.D. Fla.


                                           3
Case 3:14-cv-01256-TJC-PDB Document 100 Filed 12/04/20 Page 4 of 6 PageID 625




Feb. 4, 2015)(Corrigan, J.), quoting In re Alexander Grant & Co. Litig., 820 F.2d 352,

356 (11th Cir. 1987). A company’s interest in the privacy of records such as those

at issue here – confidential business records, trade secrets or financial records –

has been determined to be good cause sufficient to outweigh the presumption of

public access. Courts can maintain under seal documents which include

disclosure of “highly sensitive, confidential, proprietary and trade secret

materials” where the disclosure would “harm the parties’ legitimate privacy

interests.” Classic Soft Trim, Inc. v. Albert, No. 6:18-cv-1237, 2020 U.S. Dist. LEXIS

218313, at *7 (M.D. Fla. Sept. 22, 2020). Similarly, with respect to financial

information, “courts have found that a company’s interest in the privacy of its

financial records and the terms of confidential agreements, however, often

outweigh the public right of access.” Graphic Packaging Int’l, Inc. v. C.W. Zumbiel

Co., No. 3:10-cv-891, 2010 U.S. Dist. LEXIS 143284, at *4 (M.D. Fla. Oct. 27,

2010)(Corrigan, J.).

      Finally, it is within the Court’s authority to place documents under a short

seal while it evaluates whether the public’s interest in having access to the case

outweighs a party’s privacy interests. See, e.g., Curry v. Bank of Am., N.A., 2012

U.S. Dist. LEXIS 131434, at *3-4 (M.D. Fla. Sept. 13, 2012) (placing a motion for

summary judgment under provisional seal while the Court evaluates the

appropriateness of the request); Fox. V. GM LLC, No. 17-cv-209, 2019 U.S. Dist.

LEXIS 145532, at *91 (N.D. Ga. Feb. 4, 2019) (placing documents under a short

provisional seal to allow the moving party time to file briefs with factual and

legal support for the request). Such relief is similarly appropriate here where the


                                           4
Case 3:14-cv-01256-TJC-PDB Document 100 Filed 12/04/20 Page 5 of 6 PageID 626




underlying documents have been designated by Defendants, Relator is the party

making use of the documents (or information contained therein), and Defendants

have not had the opportunity to evaluate the information to make their

arguments maintaining the seal, if any such arguments are appropriate.

      For the reasons set forth herein, Relator respectfully requests leave to file

the Second Amended Complaint under seal and that such document remain

under seal for a period of thirty days, during which time the parties can agree to

the terms of a protective order to submit for the Court's consideration, and

Defendants can review the filing for any confidential markings necessary to be

made under such Protective Order.

Dated: December 4, 2020

                                       Respectfully submitted,

                                       _/s/ Jillian L. Estes
                                       Jennifer M. Verkamp
                                       Frederick M. Morgan, Jr.
                                       Jillian L. Estes (Fla. Bar No. 0055774)
                                       MORGAN VERKAMP, LLC
                                       35 East Seventh Street, Ste. 600
                                       Cincinnati, Ohio 45202-2015
                                       Tel. (513) 651-4400
                                       Fax (513) 651-4405
                                       jennifer.verkamp@morganverkamp.com
                                       rick.morgan@morganverkamp.com
                                       jillian.estes@morganverkamp.com

                                       Counsel for Relator




                                         5
Case 3:14-cv-01256-TJC-PDB Document 100 Filed 12/04/20 Page 6 of 6 PageID 627




                       CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for Defendants EB and NNS

who represented that they consent to the relief sought herein.


                                      _/s/ Jillian L. Estes
                                      Jillian L. Estes




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and accurate copy of the foregoing will be

served via the Court’s electronic filing system and served on all counsel of

record on this 4th day of December, 2020.



                                      _/s/ Jillian L. Estes
                                      Jillian L. Estes




                                         6
